Citation Nr: 0708743	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  02-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for adult vitelliform 
dystrophy.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to June 
1952 and from July 1957 to July 1985.  The veteran also had 
unverified service with a reserve component from June 1952 to 
July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Seattle, Washington.  In January 2004 and again in January 
2006, the Board remanded the veteran's appeal for further 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran has adult vitelliform dystrophy and not solar 
retinopathy. 

2.  Adult vitelliform dystrophy was not present in service or 
for several years thereafter, and is not otherwise related to 
service 


CONCLUSION OF LAW

Adult vitelliform dystrophy was not incurred or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all


 relevant evidence adequately identified in the record, and 
in some cases, affording VA examinations.  38 U.S.C.A. 
§ 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2001, prior 
to the appealed from rating decision, along with the 
subsequent notice provided in January 2004 and August 2004 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish a disability rating and effective date for the 
disability on appeal.  Thereafter, the claim was 
readjudicated in the April 2006 supplemental statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim and any question as to the appropriate disability 
rating or effective date to be assigned is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records and all 
available and identified post-service medical records, 
including his treatment records from Medigan Army Medical 
Center, Allenmore Hospital, Riyadh Medical Center, William 
Shields, M.D., and Hsushi Yeh, M.D..  The record also shows 
that the veteran was provided VA examinations in March 2002, 
February 2004, and March 2006.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Claim

The veteran contends that his adult vitelliform dystrophy is 
the result of the cumulative effect of over exposure to the 
sun and observation of bright burning substances, such as 
white phosphorous, during active service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, because lay witnesses are 
competent under the law to describe symptoms they have seen 
or experienced, the Board will concede for the purpose of 
this decision that the veteran had over exposure to the sun 
and bright burning substances while in military service given 
his occupational specialty (infantry) and years of military 
service (over 30 years).  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

Next, the Board notes that service medical records include an 
April 1980 treatment record in which the veteran reported 
problems with occasional itching and stinging eyes.  They 
also contain a March 1985 treatment record which recorded the 
veteran's complaints of skiing without sun glasses and a 
diagnosis of resolving UV overexposure.  Service medical 
records also show the veteran's complaints and treatment for 
problems with visual acuity.  However, service medical 
records, which include ophthalmologic examinations dated from 
October 1960 to July 1983 and examinations dated from 
February 1951 to April 1985 including his April 1985 
retirement examination, are negative for references to an eye 
injury. They are also negative for a diagnosis of solar 
retinopathy or adult vitelliform dystrophy.  

Post-service, the record shows the veteran's complaints 
and/or treatment for blurred vision, difficulty adjusting to 
changes in light, and/or light sensitivity diagnosed as solar 
retinopathy starting in December 1988.  See letter from Dr. 
Yeh dated in December 1988; treatment records from Riyadh 
Medical Center dated in December 1988; letters from Dr. 
Shields dated in February 1998 and April 1998; treatment 
records from Allenmore Hospital dated from August 1993 to 
October 1998.  

Starting in October 1998, the post-service record shows his 
diagnosis being changed to adult vitelliform dystrophy.  See 
treatment records from Medigan Army Medical Center dated from 
August 1985 to January 2002 and VA examinations dated in 
March 2002, February 2004, and March 2006.  In this regard, 
while a January 1999 treatment record from Medigan Army 
Medical Center noted that the veteran had an eleven year 
history of "Adult Best's" (a/k/a Best's vitelliform macular 
dystrophy) and a November 1993 treatment record reported that 
vitelliform macular dystrophy was suspected, the first 
diagnosis is not found in the record until October 1998.

As to the origins of the veteran's eye disability, in a 
December 1988 letter from Dr. Yeh, in which the veteran was 
seen for complaints of blurred vision since going on a filed 
trip in Saudi Arabia without sun glasses in September 1988, 
it was opined that his clinical history and fundus appearance 
were compatible with solar retinopathy which, by the 
veteran's own admission, was caused by an eye injury that 
occurred three years after his July 1985 separation from 
military service. 

Thereafter, at a March 2002 VA examination which, 
unfortunately, was conducted without the examiner having the 
claim's files, the veteran was diagnosed with macular lesions 
in both eyes with features consistent with adult vitelliform 
dystrophy, right eye cataract, and left eye pseudophakia.  It 
was opined that, while it was difficult to assess whether the 
veteran's retinal lesions represented solar retinopathy from 
excessive sun exposure, "this very much can be the case if 
patient has gazed [into] the sun directly for lengthy 
periods." 

At the February 2004 VA examination, which was held for the 
specific purpose of ascertaining if current eye disability 
was caused by military service, it was opined after a review 
of the record and an examination of the veteran as follows:

[the veteran has] macular lesion in both 
eyes with its appearance, the timing of 
its onset, and its dynamics [is] 
consistent with adult vitelliform 
dystrophy.  This pattern macular 
dystrophy is of unknown origin, however, 
it has been observed that the disease may 
have [an] element of inheritance as an 
autosomal dominant trait.  I am not 
convinced that [the veteran] has solar 
retinopathy which is a foveal lesion that 
occurs in certain patients following 
direct gazing of the sun for lengthy 
periods, particularly following viewing 
of an eclipse or following direct sun 
gazing by lookouts or sun bathers.  Solar 
retinopathy is known for significant 
change of vision following exposure and 
later possible recovery, however, this 
condition is not known for gradual 
decline of the vision over time.  
Meanwhile reviewing the records, [the 
veteran had] visual acuity of 20/20 [in] 
December . . . 1988 when the condition 
was seen first and then demonstrated 
further decline on the vision to [the] 
present level [of] 20/40 OU.  Meanwhile, 
adult vitelliform dystrophy is more 
compatible with [the veteran's] gradual 
decrease of the vision . . . and a more 
favorable course compared to age-related 
macular degeneration.  [Emphasis added].

In an August 2004 addendum, the February 2004 VA examiner 
opined as follows:

[i]t is still unclear to me the origin of 
macular lesion in both eyes.  As [in] my 
previous impression[,] I am still 
inclined to think that [the veteran] had 
vitelliform macular dystrophy, a macular 
condition which has not been distinctly 
connected to sun exposure or being a 
sequence of solar retinopathy . . .  
[Emphasis added].

Thereafter, at the March 2006 VA examination by an Attending 
Ophthalmology Physician, which was held for the specific 
purpose of clarifying the above VA medical opinions, it was 
opined after a review of the record on appeal and an 
examination of the veteran as follows:

[the veteran has a]dult vitelliform 
macular dystrophy OU.  This fundus 
appearance is typical and it is not 
necessary that further testing be done . 
. . The appearance of solar retinopathy 
is 100% different [than a]dult 
vitelliform macular dystrophy].  As has 
already been pointed out, adult 
vitelliform macular dystrophy has an 
inheritance pattern and the central 
macular lesions do not appear until mid-
adulthood (but usually [it is] visually 
asymptomatic til later).  Vision is 
affected [by adult vitelliform macular 
dystrophy] mildly and slowly and only 
centrally.  This condition [i.e., adult 
vitelliform macular] does not result from 
any type of environmental or radiant 
energy exposure like white phosphorus or 
sunlight (which can only affect the 
surface - cornea and eye lids) . . .  
[Adult vitelliform macular dystrophy] is 
not an acquired eye disability . . . 
[Emphasis added].

Initially, as to the correct diagnosis for the veteran's eye 
disability, the Board gives more credence to the diagnosis of 
adult vitelliform macular dystrophy made by the February 2004 
and March 2006 VA examiners than the earlier diagnoses of 
solar retinopathy.  The Board gives these VA opinions more 
credence because, unlike the earlier opinions, they were 
provided after a review of the record on appeal including the 
contrary opinions and after weighing all the evidence 
concluded with specific reference to the relevant evidence 
found in the claim's files that the veteran's diagnosis was 
adult vitelliform macular dystrophy.  Evans, supra.

Next, as to the etiology of the adult vitelliform macular 
dystrophy, the Board finds the February 2004 VA examiner's 
opinion that adult vitelliform macular dystrophy is not 
caused by sun exposure and is not caused by solar retinopathy 
as well as the March 2006 VA examiner's opinion that adult 
vitelliform macular dystrophy is not an acquired eye 
disability and cannot be caused by outside sources such as 
the excessive exposure to sunlight or burning white 
phosphorus, are not directly contradicted by any other 
medical evidence of record.  Evans, supra.  While in December 
1988 Dr. Yeh diagnosed solar retinopathy, by the veteran's 
own admission it was caused by an eye injury that occurred 
three years after his July 1985 separation from military 
service.  Likewise, while the March 2002 VA examiner opined 
that the veteran's eye lesions could have caused by solar 
retinopathy because it ". . . very much can be the case if 
patient has gazed the sun directly for lengthy periods," 
this Board finds this opinion is not credible because it was 
based on a medical history provided by the claimant.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the Board is not 
required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion).  Moreover, the Board finds the language "this very 
much can be the case," to speculative to be credible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (physicians' 
statements that there "could have been," or that there 
"may or may not be," a causal relationship insufficient to 
make claim for service connection well-grounded).  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of entitlement to direct 
service connection for adult vitelliform dystrophy.  See 
38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service-connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).

The preponderance of the evidence is also against finding 
that adult vitelliform dystrophy is related to any disease or 
injury during the veteran's military service because the 
service medical records are negative for any such disease or 
injury.  See 38 C.F.R. § 3.303.

In reaching the above conclusion, the Board has not 
overlooked the appellant's written statements to the RO and 
his statements to his VA and private physicians.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the origins of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the appellant's statements addressing the origins 
of his eye disorder is not probative evidence as to the issue 
on appeal.

Likewise, while it is argued that medical literature filed by 
the veteran is supportive of the claim for service 
connection, the Board finds that such generic texts, which do 
not address the facts in this particular case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence.  Sacks v. West, 11 Vet. App. 314 
(1998).

The Board also considered the doctrine of reasonable doubt, 
however, the preponderance of the evidence is against the 
appellant's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.


ORDER

Service connection for adult vitelliform dystrophy is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


